Fourth Court of Appeals
                                             San Antonio, Texas
                                                    October 7, 2015

                                                 No. 04-15-00166-CR



                                             Richard DEBENEDETTO,
                                                     Appellant

                                                         v.
                                                     The State of
                                                The STATE of Texas,
                                                      Appellee

                         From the 216th Judicial District Court, Kerr County, Texas
                                          Trial Court No. A1482
                              Honorable N. Keith Williams, Judge Presiding

                                                        ORDER
             The State’s Motion for Extension of Time to File the Brief has been GRANTED. Time is
      extended to November 13, 2015.

                                                                        PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:             Steven A. Wadsworth                                      Patrick Edwin O'Fiel
                Assistant District Attorney - 216th Judicial District    The Law Office of Patrick O'Fiel, P.C.
                200 Earl Garrett St., Suite 202                          The Schreiner Building
                Kerrville, TX 78028                                      200 Earl Garrett, Suite 206
                                                                         Kerrville, TX 78028